Citation Nr: 1101024	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-32 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher initial rating than 40 percent for a 
low back disorder.   

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969.  

This appeal arises from January 2008 and January 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of his appeal, the Veteran has always 
received the highest schedular rating available based on 
limitation of motion of the spine. 

2.  No ankylosis has been noted in the Veteran's lumbosacral 
spine at any time during the course of his appeal, and the 
Veteran has not contended otherwise.

3.  It has not been shown that the Veteran was prescribed bed 
rest for at least six weeks during any year during the course of 
his appeal.

4.  Demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the Veteran's 
diseased disc have not been shown to occur with such frequency 
that it could be stated that the Veteran has only little 
intermittent relief at any time during the course of his appeal; 
and it therefore cannot be said based on the evidence of record 
that the Veteran has pronounced intervertebral disc syndrome at 
any time during the course of his appeal.  

5.  No neurologic disability, to include radiculopathy, has been 
shown to be the result of the Veteran's service connected lower 
back disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293( 
from September 23, 2002-2010); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic Codes 
5003, 5010 (from September 26, 2003-2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

This appeal arose from the January 2008 rating decision which 
granted service connection for a low back disorder.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  

With respect to the duty to assist, the relevant VA and private 
treatment records have been obtained.  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before the 
Board, but he declined. 

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  The 
Board finds the above VA examinations to be thorough and adequate 
upon which to base a decision with regard to the Veteran's 
claims.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disability 
under the applicable rating criteria.  
 
Accordingly, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.

 The Veteran is seeking an increased rating for his service-
connected degenerative disc disease of the lumbar spine.  The 
Veteran essentially contends that the symptoms of his disability 
are more severe than is contemplated by the 40 percent rating 
currently assigned.  Specifically, the Veteran's representative 
has argued that a 60 percent rating is warranted for the 
Veteran's back, but she has failed to highlight any medical 
evidence that would justify such a rating.

During the pendency of the Veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

The Board notes that the provisions of Diagnostic Code (DC) 5293 
(which pertained to intervertebral disc syndrome) had been 
previously changed, effective from September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  However, those changes 
were later incorporated into the revised regulations for rating 
disabilities of the spine that became effective on September 26, 
2003, and DC 5293 was renumbered and revised at 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 51,454-51,456.

It is also noted that amendments to regulations cannot be 
construed to have retroactive effect unless their language 
requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 
1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 
(1994)).  However, there is no such language in the amendments to 
the regulations at issue in this case.  Consequently, the Board 
has considered whether an increased evaluation may be warranted 
under either the old or new version of the schedule for rating 
disabilities of the spine; but recognizes that application of the 
newer regulations can be no earlier than the effective date of 
the change.

Under the criteria in effect at the time the Veteran filed his 
claim, disc disease could be evaluated under DC 5293, which sets 
forth the criteria for rating intervertebral disc syndrome.  
Under that code, a 40 percent rating is assigned for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, while a 60 percent 
evaluation is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. 4.71a, DC 5293.

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Under the new version, intervertebral disc 
syndrome (preoperative or postoperative) is evaluated either on 
the total duration of incapacitating episodes over the past 12 
months under DC 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months, a 60 percent evaluation is assigned; while 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks, during the past 12 months, a 40 
percent evaluation is assigned. 

Note 1 of that code provides that, for purposes of evaluations 
under DC 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under the 
new general rating formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, which became effective on 
September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is assigned when forward flexion 
of the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; when the combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or when there is vertebral body fracture with 
loss of 50 percent or more of height.

A 20 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only orthopedic basis for awarding an 
evaluation in excess of 40 percent is if the service-connected 
disability is manifested by unfavorable ankylosis of the spine.  
Similarly, under the ratings in effect at the time the Veteran 
filed his claim, spinal ankylosis warranted a rating in excess of 
40 percent under 38 C.F.R. § 4.71a, DC 5289.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

In this case, having reviewed the complete record (including 
multiple VA examination reports and numerous VA and private 
outpatient treatment records), the Board finds that no evidence, 
or even allegation, of either favorable or unfavorable ankylosis 
has been presented.  As such, a rating in excess of 40 percent is 
not warranted on the basis of ankylosis, and it will not be 
discussed further below.

It is noted that a rating in excess of 40 percent based strictly 
on limitation of motion is not available under either the 
regulations in effect at the time the Veteran filed his claim or 
under the revised regulations.  However, because the revised 
regulations require orthopedic and neurologic ratings to be 
evaluated separately and then combined; it becomes necessary to 
evaluate the orthopedic manifestations of the Veteran's lower 
back disability.

A.	Prior to September 23, 2002

As noted, the Veteran is seeking a higher initial rating than 40 
percent for his lower back disorder.  Service connection for a 
lower back was effective as of November 1, 2001.  As only the 
criteria in effective prior to September 23, 2002 may be applied 
to that period the Board first reviewed the relevant evidence 
dated prior to September 23, 2002.  

As described above, the relevant rating criteria provided prior 
to September 23, 2002, provide a higher rating for disorders of 
the low back, only if there is evidence of unfavorable ankylosis 
of the lumbar spine, or evidence of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  

As noted above, ankylosis has not been either alleged, or shown 
by the medical evidence of record.
Additionally, the evidence prior to September 2002 simply does 
not show the neurologic symptoms necessary, much less the only 
little intermittent relief necessary for a 60 percent rating.

In November 2001, the Veteran filed a claim for service 
connection for his lower back, in which he described having back 
pain and taking medication that provided varying degrees of 
relief.

In October 2001 the Veteran was seen at the VA for low back pain.  
He used Motrin for relief of his pain.  Examination revealed his 
deep tendon reflexes were two plus and sensory examination found 
him intact.  

May 2002 VA records indicate the Veteran had low back pain that 
limited his physical activity.  It was helped with Motrin.  
Examination revealed deep tendon reflexes in his extremities were 
two plus and equal.  He had low back pain with straight leg 
raising to the left and right.  Sensation was intact.  

As such, there is no evidence of sciatic neuropathy, muscle 
spasm, or pain with little intermittent relief due to a diseased 
disc.  Similarly, no evidence was presented showing neurological 
manifestations of the Veteran's lower back disability that would 
support a separate rating under the Diagnostic Code for 
disability of the sciatic nerve.  

In Esteban v. Brown, 6 Vet. App. 259 (1994) the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that two separate disability ratings are 
possible in cases in which the Veteran has separate and distinct 
manifestations arising from the same disability, notwithstanding 
VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  However, as 
discussed in detail immediately above, the evidence simply does 
not support the existence of neurological component to the 
Veteran's lumbar spine disorder, much less a separately ratable 
neurological entity.  See Bierman v. Brown, 6 Vet. App. 125 
(1994), Court found that the provisions of Diagnostic Code 5293 
do not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is warranted.  
In this case, there is no evidence of neuritis or neuralgia of 
the sciatic nerve to support a separation rating.  Therefore, a 
separately assigned neurological rating is not warranted.

It is noted that the Veteran was receiving the highest rating 
available for limitation of motion, and it is noted that where a 
musculoskeletal disability evaluated at the highest schedular 
evaluation available based upon limitation of motion, a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

As such, a rating in excess of 40 percent prior to September 23, 
2002 is not warranted.  

B.	Period from September 23, 2002 to September 26, 2003

During this period, the applicable criteria provided for ratings 
in excess of 40 percent by showing ankylosis, pronounced 
intervertebral disc syndrome, or by showing evidence of 
incapacitating episodes of intervertebral disc syndrome for six 
weeks during a twelve month period that required prescribed bed 
rest ordered by a physician.  

As noted, no ankylosis is present.  The evidence also fails to 
show that bed rest was actually prescribed by a doctor at any 
time.

The Board has also considered whether the evidence shows 
pronounced intervertebral disc syndrome.

The evidence during this period includes December 2002 VA 
outpatient treatment records showing complaints of low back pain, 
knee pain, and ankle pain.  Examination found the Veteran's 
reflexes to be two plus and equal with no findings on sensory 
evaluation.  

The Veteran was seen again at VA for evaluation of his blood 
pressure.  He also complained of constant aching pain in his back 
and knees.  Examination revealed his deep tendon reflexes were 
two plus and equal.  Sensory examination found him intact.  

The Veteran was seen again in the VA clinic in June 2003.  
Neurological evaluation found no numbness, burning or tingling in 
his extremities.  He had back pain or muscle pain.  His deep 
tendon reflexes were two plus and equal.  

Given these records, the evidence simply does not show the 
frequency of, or even the presence of, neurologic impairment that 
would be necessary to support a 60 percent rating.  Additionally, 
the Veteran did not during this time voice complaints of 
persistent symptoms compatible with sciatic neuropathy.  

There is also no evidence to support assignment of a separate 
neurological rating.  His reflexes were present and equal and he 
denied any tingling or numbness of his extremities.  

As such, a rating in excess of 40 percent prior to September 26, 
2003 is not warranted.  

C.	Period from September 26, 2003

In May 2004 the Veteran reported having intermittent spasms in 
his low back.  He still had chronic pain in his low back.  He 
denied any numbness, burning or tingling in his extremities.  His 
reflexes were two plus and equal and sensory testing was intact.  

A VA examination was conducted in August 2004 at which the 
Veteran complained of dull aching pain in the right sacroiliac 
joint of his spine which radiated down his right buttock.  He 
stated the pain was constant, but gave no history of pain below 
his knees.  There was no history of paresthesias in either lower 
extremity.  His low back pain was noted to be aggravated by 
standing, bending and lifting.  He could obtain relief by 
standing up straight.  There was no history of any bowel or 
bladder incontinence.  There was no weakness in the extremities.  

The VA examiner noted that the Veteran did not appear to be in 
any acute or chronic distress.  He walked with a normal gait and 
could stand on his heels and toes without difficulty.  There was 
no localized tenderness or muscle spasm along the lumbosacral 
spine.  The Veteran had full range of motion without pain.  His 
sciatic stretch test and Patrick's test were normal.  His knee 
jerks were two plus and his ankle jerks were one plus.  Sensation 
in both lower extremities was intact.  There was no evidence of 
muscle atrophy or weakness.  

In December 2006, the Veteran was examined by a chiropractic 
physician.  The Veteran complained of pain in his lower back, 
legs and feet.  He also had problems with loss of balance, and 
knee and ankle pain.  Stooping, bending, standing and walking 
made his pain worse.  His symptoms were constant and only a hot 
shower would make it better.  Range of motion of the lumbar spine 
was to 10 degrees in forward flexion with pain at 10 degrees.  
Lumbar extension and right lateral flexion were to 10 degrees.  
Left lateral flexion was to 5 degrees.  Right rotation was to 20 
degrees and left rotation was to 15 degrees.  He had a severe 
antalgic gait and was stooped forward.  Straight leg raising was 
positive with pain at 5 degrees on both sides.  He had tenderness 
and spasm in the lumbar muscles.  Neurological evaluation was 
within normal limits.  Lower extremity sensory dermatome testing 
was within normal limits.  Patellar deep tendon reflexes were two 
plus bilaterally.  

The Veteran was examined again in June 2007 at VA.  The Veteran 
reported he was getting progressively worse.  His gait was 
unstable, resulting in falls and required his ambulating with a 
cane.  However, there was no incontinence, and the Veteran denied 
any numbness, paresthesias, and leg or foot weakness.  He 
described his pain as a sharp burning pain associated with 
weakness.  It radiated to his pelvis and hips and sides.  He had 
severe daily flare ups with pain that affected his balance.  
There had been no incapacitating episodes during the preceding 
twelve months.  His posture showed scoliosis and was stooped.  
There was asymmetry due to lumbar scoliosis with his left hip 
lower than his right hip.  He was stooped forward approximately 
10 degrees.  His gait was antalgic.  His ankle and knee jerks 
were two plus and equal.  Range of motion of the thoracolumbar 
spine was as follows:
Flexion from 0 to 45 degrees with pain at 35 degrees, Extension 
from 0 to 20 degrees with pain beginning at 15 degrees, Left 
Lateral flexion from 0 to 20 degrees with pain at 15 degrees, 
Right Lateral Flexion from 0 to 30 degrees with pain at 20 
degrees, Lateral Rotation from 0 to 25 with pain at 20 degrees

A second VA examination of the spine in December 2008 noted the 
Veteran took Tramadol, Capsaicin, Naproxen and Ibuprophen for his 
pain with moderately effective relief.  He used a cane.  There 
was no history of urinary or fecal incontinence.  He did not have 
numbness, paresthesias, and leg or foot weakness.  His pain was 
located in his low back.  It was a constant burning with sharp 
pain on bending.  To alleviate his pain he could sit down, relax 
for awhile, take medication a hot shower or stretch.  There had 
been was no incapacitating episodes of back pain.  His spine was 
abnormally contoured in scoliosis.  He had spasm in the thoracic 
sacrospinalis.  There was no atrophy.  He had guarding and pain 
with motion.  There was tenderness but no weakness.  Sensation in 
the lower extremities was plus two to vibration, pinprick, light 
touch, and position sense.  Knee and ankle jerks were two plus 
and equal.  Range of motion of the thoracolumbar spine was as 
follows: Flexion  from 0 to 45 degrees with pain at 35 degrees, 
Extension from 0 to 20 degrees with pain beginning at 15 degrees, 
Left Lateral flexion from 0 to 30 degrees with no pain, Right 
Lateral Flexion from 0 to 20 degrees with pain at 15 degrees, and 
Lateral Rotation from 0 to 20 with pain at 15 degrees.  There was 
no objective evidence of radiculopathy on examination.  

A review of the evidence for the period since September 26, 2003, 
found no evidence of unfavorable ankylosis of the spine to 
support a higher rating under either the old or revised rating 
criteria.  

There was no objective evidence of radiculopathy, or other 
neurologic symptomatology, to support a 60 percent rating based 
on pronounced intervertebral disc syndrome.  For example, at the 
most recent VA examination, sensory, motor and reflex testing was 
all normal.  Additionally, ankle jerks were present on all 
examinations.  

There was no history of any incapacitating episodes to support a 
higher rating based on the revised criteria for rating 
intervertebral disc syndrome, as the VA examiners both 
specifically noted that no bed rest had been prescribed.  

And there was no evidence to support a separate rating for 
neurological manifestations, as there were no findings of any 
numbness, paresthesias or tingling of the lower extremities.  In 
addition there was no muscle atrophy found.  Furthermore, the VA 
examiner specifically stated that there was no objective evidence 
of radiculopathy.  

In this case neither the old or revised criteria were more 
favorable to the Veteran.  Application of all possible rating 
codes during this period did not result in a higher rating for 
the Veteran's low back disorder for any distinct period during 
the course of his appeal.  

The Board has reviewed the statements by both the Veteran and by 
his representative.  While both have indicated that the Veteran 
was seeking a 60 percent rating, neither has pointed to specific 
evidence in the record that would justify such an increase.  
Unfortunately, as described above, the medical evidence simply 
does not show symptoms that would support the grant of benefits.

As such, the Veteran's claim for a rating in excess of 40 percent 
for his low back disability is denied.  


ORDER

A higher initial rating than 40 percent for the low back is 
denied.  


REMAND

The Veteran is seeking entitlement to TDIU as he contends that 
his service-connected back disorder renders him unemployable.  
His service connected disabilities include a low back disorder, 
rated as 40 percent disabling and a manic depressive reaction (in 
remission) rated as noncompensably disabling.  His combined 
rating is 40 percent.  

The regulations provide that if there is only one service 
connected disability, that disability should be rated as 60 
percent or more disabling.  Or if there are two or more 
disabilities there shall be at least one rated a 40 percent or 
more and sufficient additional disability to bring the combined 
rating to 70 percent.  38 C.F.R. § 4.16(a) (2010).  As such, the 
Veteran does not meet the schedular criteria for an 
extraschedular rating.

Nevertheless, the regulations also provide that the rating board 
should submit to the Director, Compensation and Pension Service, 
for extra-schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disability, but who 
fail to meet the percentage standards set out above.  

In this case, the Veteran has submitted two statements from 
vocational specialists who have suggested that the Veteran is 
unemployable as a result of his back disability.  As such, this 
claim should be referred to the Director of Compensation and 
Pension.

Accordingly, the case is REMANDED for the following action:

Submit to the Director, Compensation and 
Pension Service, for extra-schedular 
consideration the Veteran's claim for TDIU.  
Prepare a full statement as to the Veteran's 
service-connected disabilities, employment 
history, education and vocational attainment 
and all other factors having a bearing on the 
issue.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


